DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 07/22/2022 have been fully considered but they are not persuasive. 
Substantively, on pages 5-6, Applicant argues that the limitations of Claim 1 that are rejected over AAPA and Hoffman are not also taught in Mauer. 
Examiner notes that this does not address the rejection reasons over AAPA and Hoffman, where Mauer teaches that RGBD cameras are conventionally used in the claimed context. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
What new steps does Applicant perform “to produce radiosity values of surface areas” or how does Applicant propose to improve the performance of the analysis in the AAPA?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Generally, Examiner notes that some of the claims seem to be directed to computing values according to equations of known physical relationships.  While important, the known physical relationships are not Applicant’s invention.  Examiner suggests directing the claims to methodology of obtaining (detecting or limiting) the right kind of data that Applicant believes to provide an advantage to a particular application over the prior art.  For example the details of using a depth image in generating input data to the prior art methodology, or for accounting for “the indirect illumination from the adjacent surface patches of the environmental objects.”

Claims 1-3, 5-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prior Art admitted by the Applicant in the Specification (“AAPA”) in view of US 20130304604 to Hoffman (“Hoffman”), and in view of Daniel Maurer, Yong Chui Ju. Michael BreuB, Andres Bruhn, “Combining Shape from Shading and Stereo: A Joint Variational Method for Estimating Depth, Illumination and Albedo” International Journal of Computer Vision (2018), 1342-1366 (“Mauer”) also cited in an IDS.
Regarding Claim 1:  “A method comprising:
capturing a plurality of images of an illuminated environment via long-term observation, wherein said capturing comprises acquiring RGB image pixel intensities and image [depth] information of the illuminated environment;  (“The output from a camera ( image pixels)”  AAPA, Specificaiton, Page 2, lines 19-24.  See use of “RGB-D cameras” for acquiring such images in Mauer discussed below.  
Also note that Specification does not define a “plurality of images” in the methodology.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the claimed and the AAPA methodology can be performed on more than one image taken by one or more than one camera.  See explanation in the Abstract where “images” are captured but one “image” is subjected to the analysis.  Also note a similar description of images in Mauer, Abstract and statement of motivation below.)
extracting from said plurality of images comprising depth information of the illuminated environment: … reflectance information of said environment; … form factors of said environment; … and lighting intensity and position information of light sources illuminating said environment;  (“Based on the knowledge of a corresponding albedo map (reflectivity) , the prevailing input illumination intensity … can be derived directly from the camera pixel response”  AAPA, Specification, Page 3, lines 25-28.  “Also, the geometry and positioning of the light sources as well as the lighting intensity of the scene can be considered to be known.” corresponding to having 3D information of the scene. AAPA, Specification, Page 3, lines 26-28.)
generating a radiosity model of said environment based on said form factors and said lighting intensity and position information; (“The input of the classic radiosity method consists of a list of patches (e.g., triangles may be considered as an example for simplicity) having: - an (average) self-emitted radiosity epsi, - an (average) reflectivity Pi from which (average) total radiosi ties n can be computed,” where patches are groups of pixels in a particular position.    AAPA, Specification, Page 10, lines 25-31.)
solving said radiosity model to produce radiosity values of surface areas across said environment; and … mapping said radiosity values to illumination values of surface areas across said environment;”  (AAPA teaches mapping of the calculated values to each pixel value:  “Each pixel value in a known range can be mapped onto a corresponding light intensity value which may then be used for deriving a spatial emittance of”  Specification, page 2, lines 21-24.)
extracting M(x,t) or R(x,t), (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, these variables refer to measures of emittance or radiosity.  See Specification, Page 11, line 16.  AAPA teaches:  “Each pixel value in a known range can be mapped onto a corresponding light intensity value which may then be used for deriving a spatial emittance”  Specification, Page 2, lines 21-23.)
as well as albedo values of surface areas across the environment from said plurality of images captured light emittance values;  (Certain parameters such as the albedo values of the surface of the scene, can be obtained as experimental values (e.g. table values from data libraries).  AAPA, Specification, Page 3, lines 19-22.)
computing illumination values of surface areas across the environment based on said emittance values and said albedo values.”  (“Based on the knowledge of a corresponding albedo map (reflectivity), the prevailing input illumination intensity … can be derived directly from the camera pixel response”  AAPA, Specification, Page 3, lines 25-28.)
AAPA and Hoffman do not teach:  “[wherein said capturing comprises acquiring RGB image pixel intensities and] image depth information of the illuminated environment;” 
Mauer teaches to “make use of depth measurements from RGB-D cameras” in the context of estimating illumination and albedo parameters of a scene.  Mauer, Section 1.2 last three paragraphs.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to acquire image depth information of the illuminated environment, as taught in Mauer, because “when having a reasonable initial depth, estimating the illumination and albedo jointly seems to be highly beneficial in terms of reconstruction quality”.  Mauer, Section 1.2 last paragraph.
Regarding Claim 2:  “The method of claim 1, further comprising:
computing measured luminance values of surface areas across the environment from said plurality of images of an illuminated environment; and  (“Current methods for measuring and evaluating spatial and temporal illuminance/luminance (light intensity level) … Each pixel value in a known range can be mapped onto a corresponding light intensity value”  Specification, Page 2, lines 3-23.)
converting the measured luminance values to corresponding emittance values of surface areas across the environment.”  (“Each pixel value in a known range can be mapped onto a corresponding light intensity value which may then be used for deriving a spatial emittance”  Specification, Page 2, lines 21-23.)
Regarding Claim 3:  “The method of claim 2, further comprising: arranging said emittance values in a vector; computing a vector of the inverted values of the acquired albedo values; computing said illumination values as a vector dot-product of said emittance value vector and said vector of the inverted values of the acquired albedo values.”  (AAPA teaches “Each pixel value in a known range can be mapped … the prevailing input illumination intensity E [lm/m2 ] also denoted as the input illuminance for an elementary surface - can be derived directly from the camera pixel response  … 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”  AAPA, Specification, Page 2, lines 19-35.  It is also a well-established definition of linear algebra that performing multiple instances of such operation corresponding to multiple pixels can be mathematically represented as a dot product of vectors containing the related variables.)
Regarding Claim 5:  “The method of Claim 1, including wherein solving said radiosity model occurs by solving the radiosity matrix based on a constrained radiosity estimation.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “constrained” estimation assumes that “the pixel-values from the camera provides in the ideal case the exact illumination values over the scene.” See Specification, Page 5, lines 5-12.  This means that constrained radiosity model does not require additional variables or compensation for the illumination of pixel values over the methodology of Claim 1. Also note that performing every variable multiplication as a matrix notation is mathematically equivalent to performing every variable multiplication without a matrix notation.  See treatment in Claim 3.  To that end, AAPA teaches this methodology: “The input of the classic radiosity method consists of a list of patches (e.g., triangles may be considered as an example for simplicity) having: - an (average) self-emitted radiosity epsi, - an (average) reflectivity Pi from which (average) total radiosi ties n can be computed.”  AAPA, Specification, Page 10, lines 25-31.)
Regarding Claim 6:  “The method of Claim 1, wherein the method further comprises:
computing measured luminance values of surface areas across the environment from said plurality of imagesof an illuminated environment; and (“Current methods for measuring and evaluating spatial and temporal illuminance/luminance (light intensity level) … Each pixel value in a known range can be mapped onto a corresponding light intensity value”  Specification, Page 2, lines 3-23.)
converting the measured luminance values to corresponding emittance values of surface areas across the environment; (“Each pixel value in a known range can be mapped onto a corresponding light intensity value which may then be used for deriving a spatial emittance”  Specification, Page 2, lines 21-23.)
wherein converting the measured luminance values to corresponding emittance values comprises replacing said measured luminance values with said radiosity values.”  (“Each pixel value in a known range can be mapped onto a corresponding light intensity value which may then be used for deriving a spatial emittance”  Specification, Page 2, lines 21-23.  This indicates that calculations of emittance and radiosity values are performed for each luminance pixel.)
Regarding Claim 7:  “The method of Claim 1, further comprising:
extracting from said plurality of imagescomprising depth information of the illuminated environment visibility information indicative of the presence or absence of line-of-sight visibility between pairs of surface areas across said environment; and including said visibility information in said radiosity model of said environment.”  (“the provided depth and the corresponding surface normals [information indicative of the presence or absence of line-of-sight visibility between pairs of surface areas] simplify the estimation of global illumination parameters” Mauer, Section 1.2 second to last paragraph.  See statement of motivation in Claim 1.)
Regarding Claim 8:  “A lighting system comprising:
a set of lighting devices for lighting an environment;  (“A light design/control/planning instrument/tool as currently used by light designers and light planners … configured to control (possibly in real time) the lighting action of the luminaries L lighting the scene”  AAPA, specification Page 20, lines 11-12 and also Page 2, lines 9-11.)
an image capture arrangement configured to capture plurality of images of an illuminated environment;  (“The output from a camera ( image pixels) …” AAPA, Specificaiton, Page 2, lines 19-24.)
a signal processing unit coupled to the image capture arrangement and configured to:   (“The output from a camera ( image pixels) may be  calibrated … mapped … for deriving …” and other signal processing performed” in AAPA, Specification, Page 2.
Although AAPA does not explicitly teach that the signal computations are performed by a signal processing unit, the connection is implicit.  Cumulatively, Hoffman teaches this feature in the context of processing images including radiosity methods.  See Hoffman, Paragraph 102.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to use a signal processing unite to process image signals as taught in Hoffman, in order to perform the desired image processing.  See Hoffman, Paragraph 102.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.)
compute illumination values of surface areas across the environment with the method of claim 1; and (See reasons for rejection in Claim 1.)
coordinate operation of said set of lighting devices as a function of the illuminated values computed.”  (“A light design/control/planning instrument/tool as currently used by light designers and light planners … configured to control (possibly in real time) the lighting action of the luminaries L lighting the scene”  AAPA, specification Page 20, lines 11-12 and also Page 2, lines 9-11.)
Regarding Claim 9:  “The lighting system of claim 8, wherein the image capture arrangement comprises: a first image sensor configured to capture an image, preferably a colour and/or fish eye image of the illuminated environment; and an image depth sensor sensitive to depth information of the illuminated environment.”  (Mauer teaches to “make use of depth measurements from RGB-D cameras” in the context of estimating illumination and albedo parameters of a scene.  Mauer, Section 1.2 last three paragraphs.  See Statement of motivation in Claim 1.)
Regarding Claim 10:  “A non-transitory computer readable medium storing a program causing a computer to execute the method according to claim 1.”  (See reasons for rejection in Claim 1, and also “camera based measurements determining the luminance and the emittance of a scene, using certain conventional S/W-based light- planning tools as Dialux, Relux and others, as discussed in the following.”  AAPA, Specification, Page 2, ines 8-11.)
Regarding Claim 14:  “The lighting system of claim 8, wherein the image is a color and/or a fish-eye image.”  (Mauer teaches to “make use of depth measurements from RGB-D cameras” in the context of estimating illumination and albedo parameters of a scene.  Mauer, Section 1.2 last three paragraphs.  See Statement of motivation in Claim 1.)	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483